UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 28, 2014 OR [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-31715 Jagged Peak, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 91-2007478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3000 Bayport Drive, Suite 250, Tampa, FL 33607 (Address of principal executive offices, including zip code) (813) 637-6900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes☑
